23 F.3d 400NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
John Robert ERVIN, Petitioner-Appellant,v.Sewall SMITH, Warden;  Attorney General of the State ofMaryland, Respondents-Appellees.
No. 93-7354.
United States Court of Appeals, Fourth Circuit.
Submitted April 21, 1994.Decided May 10, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  John R. Hargrove, District Judge.  (CA-93-396-HAR)
John Robert Ervin, pro se.
John Joseph Curran, Jr., Atty. Gen., Mary Ann Rapp Ince, Office of the Attorney General of Maryland, Baltimore, MD, for appellees.
D.Md.
DISMISSED.
Before ERVIN, Chief Judge, MICHAEL, Circuit Judge, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying relief on his 28 U.S.C. Sec. 2254 (1988) petition.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Ervin v. Smith, No. CA-93-396-HAR (D. Md. Dec. 14, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.*

DISMISSED


*
 We deny Ervin's motions for appointment of counsel and to order records entered by the district court